

114 HR 5857 IH: Beginning Farmers Agenda Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5857IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Ways and Means, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the ability of beginning farmers in the United States to acquire farms and participate
			 in agricultural production, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Beginning Farmers Agenda Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Improved Access to Land
					Sec. 101. Land trust eligibility for assistance for agricultural land easements.
					Sec. 102. Priority for option to purchase at agricultural value in agricultural land easements.
					Sec. 103. Exclusion of gain from sale of farm or ranch to a qualified agricultural purchaser.
					Sec. 104. Prequalification of prospective applicants for credit from Farm Service Agency programs.
					Sec. 105. Increase in limitation on amount of direct farm ownership loans; inflation indexation of
			 limit.
					Sec. 106. Minimum funding percentage for agricultural land easements and wetland reserve easements.
					Sec. 107. Report on agricultural conservation easement program.
					Title II—Improved Access to Department of Agriculture Training and Programs
					Sec. 201. Beginning farmer coordination.
					Sec. 202. Transfer of Advisory Committee on Beginning Farmers and Ranchers to jurisdiction of Farm
			 Service Agency.
					Sec. 203. Department of Agriculture on-line customer self-service portal.
					Sec. 204. Extension of beginning farmer and rancher development program to provide training,
			 education, outreach, and technical assistance initiatives.
					Sec. 205. Mandatory funding for beginning farmer and rancher individual development accounts pilot
			 program.
					Sec. 206. Sale of surplus farm equipment or property to socially disadvantaged farmers or ranchers,
			 veteran farmers or ranchers, and beginning farmers or ranchers.
					Title III—Investment in Local and Regional Food Systems
					Sec. 301. Mandatory funding for farmers’ market and local food promotion program.
					Sec. 302. Grants to support farm viability programs.
				
			IImproved Access to Land
			101.Land trust eligibility for assistance for agricultural land easements
 (a)Land trustsSection 1265B of the Food Security Act of 1985 (16 U.S.C. 3865b) is amended by adding at the end the following:
					
						(e)Land trusts
 (1)Eligibility for assistanceNotwithstanding section 1001D(b), an eligible entity that is a qualified land trust, as determined by the Secretary, may receive assistance under this section.
 (2)Assistance for reservation of easementThe Secretary may provide assistance to an eligible entity that is a qualified land trust to supplement the sale price of eligible land to a farmer or rancher, who is not ineligible to receive assistance under section 1001D, if the eligible entity that is a qualified land trust reserves for itself an agricultural land easement in the eligible land..
 (b)Conforming amendmentSection 1001D(b)(1) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)(1)) is amended by striking Notwithstanding and inserting Except as provided in section 1265B(e), notwithstanding.
 102.Priority for option to purchase at agricultural value in agricultural land easementsSection 1265B(b)(3) of the Food Security Act of 1985 (16 U.S.C. 3865b(b)(3)) is amended by adding at the end the following:
				
 (D)PriorityIn evaluating applications under the program, the Secretary may give priority to an application for the purchase of an agricultural land easement that maintains agricultural viability or includes, as a condition of the easement, a requirement that any subsequent purchase of the land subject to the easement shall be at agricultural value, as determined by the Secretary, or both.
					.
			103.Exclusion of gain from sale of farm or ranch to a qualified agricultural purchaser
 (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139E the following:
					
						139F.Gain from sale of farm or ranch to a qualified agricultural purchaser
 (a)In generalIn the case of an individual, gross income shall not include gain from the sale or exchange of property if—
 (1)during the 3-year period ending on the date of the sale or exchange, such property has been owned and used by the taxpayer in a farming business (as defined in section 263A(e)),
 (2)such property is acquired by a qualified agricultural purchaser, (3)immediately before such sale or exchange, the qualified agricultural purchaser does not own property that, in aggregate acreage, is greater than or equal to twice the average farm size in the county in which the property subject to the sale or exchange is located, and
 (4)in connection with such transfer there is in effect a restriction (granted in perpetuity) that such property be used in a farming business (as so defined).
								(b)Limitations
 (1)In generalThe amount of gain excluded from gross income under subsection (a) with respect to any sale or exchange shall not exceed $250,000.
 (2)Special rule for joint returnsIn the case of a joint return for the taxable year of the sale or exchange of the property, paragraph (1) shall be applied by substituting $500,000 for $250,000 if—
 (A)either spouse meets the ownership requirements of subsection (a) with respect to such property, and (B)both spouses meet the use requirements of subsection (a) with respect to such property.
 (c)Qualified agricultural purchaserFor purposes of this section— (1)In generalThe term qualified agricultural purchaser means an individual who is—
 (A)a beginning farmer or rancher, (B)a socially disadvantaged farmer (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)), or
 (C)a veteran farmer or rancher (as defined in (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))).
 (2)Beginning farmer or rancherFor purposes of this section— (A)In generalThe term beginning farmer or rancher means an individual or entity who—
 (i)has not operated a farm or ranch, or who has operated a farm or ranch for not more than 10 consecutive years, and
 (ii)will materially and substantially participate in the operation of the farm or ranch. (B)Material and substantial participationFor purposes of subparagraph (A), material and substantial participation means—
 (i)in the case of an individual, that the individual provides substantial day-to-day labor and management of the farm or ranch, consistent with the practices in the county or State where the farm is located, and
 (ii)in the case of an entity, that all shareholders, holders of a capital or profits interest in the case of a partnership, or holders of a beneficial interest in the case of a trust or cooperative provide some amount of the management or labor necessary for day-to-day activities such that if each of the members did not provide these inputs, operation of the farm or ranch would be seriously impaired.
 (d)Applicable rulesFor purposes of this section, rules similar to the rules of paragraphs (2), (3), and (6) of section 121(d) shall apply..
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139E the following new item:
					
						
							Sec. 139F. Gain from sale of farm or ranch to a qualified agricultural purchaser..
 (c)Effective dateThe amendments made by this section shall apply to sales and exchanges on or after the date of the enactment of this Act, in taxable years ending after such date.
 104.Prequalification of prospective applicants for credit from Farm Service Agency programsNot later than October 1, 2016, the Secretary of Agriculture shall develop and implement procedures to ensure that the Farm Service Agency is prepared, in advance, to respond to a request by a prospective loan applicant (other than a request for preapproval) for a preliminary determination on—
 (1)whether the prospective applicant would likely qualify for credit under any program administered by the Farm Service Agency; or
 (2)the amount of credit for which the prospective applicant would likely qualify under any such program.
 105.Increase in limitation on amount of direct farm ownership loans; inflation indexation of limitSection 305 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1925) is amended by striking $300,000 and inserting $500,000 (increased, beginning with fiscal year 2017, by the inflation percentage applicable to the fiscal year in which the loan is made, and reduced by the amount of any unpaid indebtedness of the borrower on direct loans under subtitle B).
 106.Minimum funding percentage for agricultural land easements and wetland reserve easementsSection 1265D of the Food Security Act of 1985 (16 U.S.C. 3865d) is amended by adding at the end the following:
				
 (f)Minimum percentagesThe Secretary shall ensure that, of funds made available to carry out this subtitle, not less than 40 percent are used to carry out each of sections 1265B and 1265C..
 107.Report on agricultural conservation easement programNot later than 180 days after the date of the enactment of this Act, the Chief of the Natural Resources Conservation Service shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that includes an evaluation of the extent in which the agricultural conservation easement program established under section 1265(a) of the Food Security Act of 1985 (16 U.S.C. 3865(a)) supports beginning farmers or ranchers (as defined in section 206(b)) in purchasing land.
			IIImproved Access to Department of Agri­cul­ture Training and Pro­grams
			201.Beginning farmer coordination
 (a)Program establishedNot later than 1 year after the date of the enactment of this Act, the Secretary, acting through the Administrator of the Farm Service Agency, shall implement a program to assign to each State at least one coordinator to—
 (1)promote communication between the Department of Agriculture and beginning farmers or ranchers (as defined in section 206(b)) located in such State; and
 (2)increase the access of such beginning farmers or ranchers to apprenticeship programs, farm loan programs, and land available for purchase.
 (b)State definedIn this section, the term State means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.
				202.Transfer of Advisory Committee on Beginning Farmers and Ranchers to jurisdiction of Farm Service
 AgencyThe Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6901 et seq.) is amended— (1)in section 226B(e)(2) (7 U.S.C. 6934)—
 (A)by striking subparagraph (C); and (B)by redesignating subparagraph (D) as subparagraph (C); and
 (2)in section 226 (7 U.S.C. 6932), by adding at the end the following new subsection:  (i)Advisory Committee on Beginning Farmers and RanchersThe Administrator of the Farm Service Agency shall coordinate the activities of the Farm Service Agency with the Advisory Committee on Beginning Farmers and Ranchers established under section 5(b) of the Agricultural Credit Improvement Act of 1992 (7 U.S.C. 1929 note; Public Law 102–554)..
				203.Department of Agriculture on-line customer self-service portal
 (a)Customer self-Service portalThe Secretary of Agriculture shall develop an on-line customer self-service portal through which farmers and ranchers will be able to securely access their customer and program information and complete program applications in a wide range of agricultural programs offered by the Department of Agriculture.
 (b)Sense of congressIt is the sense of Congress that the development of an on-line customer self-service portal, as required by subsection (a), should not negatively impact the many farmers and ranchers who do not yet have access to high-speed internet or who would prefer not to utilize the online self-service portal.
 (c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Agriculture to carry out subsection (a) $6,000,000 for the three-fiscal year period beginning on October 1, 2016.
				204.Extension of beginning farmer and rancher development program to provide training, education,
 outreach, and technical assistance initiativesSection 7405(h) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f(h)) is amended—
 (1)by striking 2018 both places it appears and inserting 2021; (2)in the heading for paragraph (1), by striking 2018 and inserting 2021; and
 (3)in the heading for paragraph (2), by striking 2018 and inserting 2021. 205.Mandatory funding for beginning farmer and rancher individual development accounts pilot programSection 333B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983b) is amended—
 (1)in subsection (h), by striking 2018 and inserting 2016; and (2)by adding at the end the following new subsection:
					
 (i)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $5,000,000 for fiscal year 2017 and each fiscal year thereafter..
				206.Sale of surplus farm equipment or property to socially disadvantaged farmers or ranchers, veteran
			 farmers or ranchers, and beginning farmers or ranchers
 (a)Sale authorizedThe Administrator of General Services, under regulations prescribed by the Administrator, may sell to a socially disadvantaged farmer or rancher, veteran farmer or rancher, or beginning farmer or rancher any farm equipment acquired by the General Services Administration that—
 (1)is suitable for use in farming operations; and (2)has been determined to be surplus property under chapter 5 of title 40, United States Code.
 (b)DefinitionsIn this section: (1)Beginning farmer or rancherThe term beginning farmer or rancher means an individual or entity that has not operated a farm or ranch or that has operated a farm or ranch for not more than 10 consecutive years and that will materially and substantially participate in the operation of the farm or ranch. In the case of an entity, these requirements apply to all members of the entity.
 (2)Food, Agriculture, Conservation, and Trade Act of 1990 termsThe terms socially disadvantaged farmer or rancher and veteran farmer or rancher have the meanings given those terms in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)).
					IIIInvestment in Local and Regional Food Systems
 301.Mandatory funding for farmers’ market and local food promotion programSection 6(g)(1) of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005(g)(1)) is amended—
 (1)by striking and at the end of subparagraph (C); (2)in subparagraph (D), by striking 2018. and inserting 2016; and; and
 (3)by adding at the end the following new subparagraph:  (E)$40,000,000 for each of fiscal years 2017 through 2021..
				302.Grants to support farm viability programs
 (a)Grants authorizedThe Secretary of Agriculture may make competitive grants to support a farm viability program developed by a public or private entity that is designed—
 (1)to improve the economic viability and environmental integrity of farms participating in the program through the development and implementation of a farm viability plans; and
 (2)to provide participating farmers with environmental, technical, and business planning assistance to expand, upgrade, and modernize their agricultural operations and assist in land access and transfer.
 (b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Agriculture to make grants under this section such sums as are necessary for each of fiscal years 2017 through 2021.
				